STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

GERALD PAUL SCHEXNAYDER, UR. NO. 2022 CW 1041

AND KATHRYN SMITH

SCHEXNAY DER

VERSUS

DEREK PAUL MOREAU NOVEMBER 21, 2022

In Re: Derek Paul Moreau, applying for supervisory writs,
18th Judicial District Court, Parish of Pointe Coupee,
No. 49667.

 

BEFORE : THERIOT, CHUTZ, AND HESTER, JJ.

WRIT DENIED. The criteria set forth in Herlitz
Construction Co., Inc. v. Hotel Investors of New Iberia, Inc.,
396 So.2d 878 (La. 1981) (per curiam), are not met.

MRT

WRC
CHH

COURT OF APPEAL, FIRST CIRCUIT

acl

DEPUTY CLERK OF COURT
FOR THE COURT